Per GARDNER, J.:
Appellee Vaioli sought to register 6 acres as communal land of the Vaioli family. Appellant Sagatu objected. He is a lesser matai of the Seigafolava family. He testified the land vas the communal land of the Seigafolava family.
Seigafolava Pele is the senior matai or Sa'o of the Seigafolava family. He testified that this land does not belong to the Seigafolava family but to the Vaioli family. Therefore, he had no objection to this registration. The court held that Sagatu has no standing to object to this registration since the sa'o of the family had no objection.
That holding vas error.
Under a section of the American Samoa Code Annotated labeled S 41.1309 but found in Title 43 (should be A.S.C.A. S 43.1309) only the sa'o is authorized to bring an injunction action. This is not such an action. This is a land registration *98proceeding. Under A.S.C.A. S 37.0103 anyone claiming an interest, adverse to that oí the applicant may file an adverse claim. Under that section this appellant had standing.,
Thus the matter is remanded to the trial court for a decision on the merits.